Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Applicants’ KR 2015 0 056 498 A and KR 2006 0 115 939 A references are missing, however the U. S. examiner was able to obtain copies of these missing references, consider them and cite them on the attached PTO-892 (thereby making them of record).  No further action by the Agent/Attorney is deemed necessary regarding this particular IDS issue.

Drawings
The Applicants’ Drawings filed on September 30, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: KR 2013 0 090 243 A is the most relevant art of record in as much as it also describes a catalytic article (that is illustrated as being in the form of a plurality of adjacent plates supported on a structure, as shown in the figure printed on the face of this KR 2013 0 090 243 A reference) that is also useful for abating particulates and volatile organic compounds out of an effluent w/ the assistance of UV radiation (please note the English abstract associated w/ this KR 2013 0 090 243 A reference).  However, the Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e the Applicants’ claims 2-30) are further limited to the provision and/or use of a “monolithic structure”, and at least this particular feature is not taught or suggested in this KR 2013 0 090 243 A reference.  In contrast, the figure printed on the face of this KR 2013 0 090 243 A reference shows a box-type supporting framework that supports a plurality of plates that evidently filter and/or catalytically clean the effluent (but not the Applicants’ claimed “monolithic structure”).  Additionally, this KR 2013 0 090 243 A does not teach or suggest at least the Applicants’ claimed steps of activating one surface of a catalyst filter; separating the catalyst filter from the filtering system and washing it, and returning the washed catalyst filter back to its original location (as set forth in at least the Applicants’ independent claim 31 and the claims that are directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 32-40)).
Hence, all of the Applicants’ claims have been allowed over the teachings provided in this KR 2013 0 090 243 A reference (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736